            Case 1:20-cr-00197-DAD-BAM Document 5 Filed 11/19/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JESSICA A. MASSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11

12   UNITED STATES OF AMERICA,                         CASE NO. 1:20-CR-00197-DAD-BAM

13                              Plaintiff,
                                                       MOTION AND ORDER TO UNSEAL
14                         v.                          INDICTMENT

15   GURPREET SINGH BRAR,

16
                                  Defendant.
17

18          The Indictment in this case, having been sealed by Order of the Court on October 29,

19 2020, and the Defendant now having been arrested pursuant to an Arrest Warrant related to this

20 Indictment, the document no longer need remain secret,

21          The United States of America, by and through McGregor W. Scott, United States Attorney, and

22 Jessica A. Massey, Assistant United States Attorney, hereby moves that the Indictment in this case be

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///


      MOTION AND PROPOSED ORDER TO UNSEAL              1
           Case 1:20-cr-00197-DAD-BAM Document 5 Filed 11/19/20 Page 2 of 2

 1 ///

 2 unsealed and made public record.

 3
     Dated: November 19, 2020                            MCGREGOR W. SCOTT
 4                                                       United States Attorney
 5
                                                         /s/ Jessica A. Massey
 6                                                 By:
                                                         JESSICA A. MASSEY
 7                                                       Assistant United States Attorney
 8

 9
                                                  ORDER
10

11         Pursuant to the motion by the United States, IT IS HEREBY ORDERED that the Indictment
12 filed on October 29, 2020, be unsealed and become public record.

13

14
            November 19, 2020
     DATED: _____________                             _______________________________
15
                                                      Hon. Jennifer L. Thurston
16                                                    U.S. MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26

27

28


      MOTION AND PROPOSED ORDER TO UNSEAL            2
